internal_revenue_service number release date index number ------------------------------------------- ----------------------------- ---------------------------- ------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc ita b02 plr-127592-07 date date legend --------------------------------------------------- --------------------------------------------- --------------------------------------- ----------------------------------------------------- ------------------------------ ----------------------------------------- ---------------------------- ------------------------------------------------------------------------ taxpayer parent affiliate a affiliate b affiliate c corp x corp y customer ----------------------------------------------------------------------------------------------------------------- city state station date date date date date date date agreement agreement agreement lease lease -------------------------------------- ------------ ---------------- --------------------------- ----------------- ----------------- ------------------ ---------------------- --------------------- ------------------------- --------------------------------------------------- --------------------------------------- --------------------------------- -------------------------------------------- ------------------------------- plr-127592-07 term year year year year dollar_figurea dollar_figureb dollar_figurec dollar_figured e f g dollar_figureh dear ------------- ------------------------------- ------- ------- ------- ------- ------------------ ------------------- ------------------ ------------------ -------------- ----------- ----------- ------------------ this ruling is in response to your letter dated date supplemented by letters dated date date date date date and date specifically you requested rulings concerning the federal_income_tax treatment of the consideration paid to or on behalf of corp x pursuant to a termination agreement and the expenses_incurred by taxpayer in connection with the termination agreement as described below facts taxpayer is a member_of_an_affiliated_group of which parent is the common parent and is taxable as a corporation under subchapter_c of the internal_revenue_code other members of the affiliated_group include affiliate a and affiliate b affiliate c a corporation in state merged into taxpayer during the time of the events described below taxpayer uses the calendar_year as its taxable_year and an overall accrual_method of accounting taxpayer is a public_utility as defined in the federal power act and is subject_to regulation by the federal energy regulatory commission under the federal power act taxpayer is currently engaged in the business of leasing and operating electric generation assets that are owned by corp x or city producing electricity from these assets purchasing electricity from city and selling the electricity produced and purchased by it on a wholesale basis corp x is a rural electric generation and transmission cooperative in state corp x has member owners one of which is corp y a cooperative corporation in state taxpayer represents that taxpayer is not related to corp x in any manner and that none of taxpayer’s affiliated_group are related to corp x or any of corp x’s member owners for instance there is no patronage relationship between corp x and any of its plr-127592-07 member owners and taxpayer and any of the members of taxpayer’s affiliated_group corp x is currently engaged in the business of purchasing electric power reselling that electric power on a wholesale basis and transmitting that electric power and other electric power over an extensive electricity transmission system owned and operated by corp x corp x owns certain electric generation assets in state hereinafter generators prior to date corp x operated the generators and a generating plant owned by city station from which it purchased a portion of the electricity output prior to the bankruptcy reorganization described below corp x had obligations to supply electric energy to two rural electric distribution cooperatives that were subsequently merged to become corp y corp x filed a voluntary petition in bankruptcy on date pursuant to an overall bankruptcy reorganization of corp x the following transactions occurred in accordance with the terms of agreement dated date and agreement dated date to be effective date corp x leased the generators to taxpayer for term pursuant to the terms of lease dated date corp x and affiliate a entered into a power purchase agreement ppa as described below dated date affiliate a subsequently assigned its rights and obligations to taxpayer under the ppa however affiliate a was not released from its liability under the ppa affiliate a and corp y entered into agreements for electric service agreements e1 e2 as described below dated date affiliate a subsequently assigned its rights and obligations under agreements e1 e2 to taxpayer although affiliate a was not released from its liability under agreements e1 e2 under agreements e1 e2 electric energy is sold by taxpayer to corp y at substantially fixed prices corp x executed and delivered to affiliate a a promissory note dated date of dollar_figurea which was subsequently assigned by affiliate a to taxpayer pursuant to lease dated date affiliate c assumed certain of corp x’s contractual operating responsibilities with respect to the station generation plant owned by city and assumed corp x’s right and obligation to purchase from city certain quantities of electric power generated by station for term affiliate c subsequently assigned its right and obligation to purchase power generated by station to affiliate a affiliate a subsequently assigned its right and obligation to taxpayer plr-127592-07 under the terms of the ppa affiliate a hereinafter taxpayer as successor to affiliate a is obligated to sell to corp x power and energy at substantially fixed prices for term taxpayer is obligated to supply corp x no less than certain minimum requirements and no more than maximum power purchase amounts as outlined in the ppa the quantities of power required to be sold to corp x pursuant to the terms of the ppa is represented by taxpayer to be significantly less than the total power generated by the generators sec_4 b of the ppa provides that taxpayer shall supply corp x with all of the power corp x requires to service three specified customers of corp x sec_4 b further provides that to the extent corp x has any rights to extend or renew the contracts with these customers corp x shall not extend or renew the contracts without taxpayer’s prior consent taxpayer represents that the contracts with the three specified customers have expired and have not been renewed taxpayer represents that the ppa is not a unit power contract that is a contract in which there is an obligation to deliver power from a specific facility taxpayer represents that it has engaged in numerous wholesale power purchase and sale transactions with entities other than corp x and its members under agreements e1 e2 taxpayer after assuming affiliate a’s obligations under the agreements is obligated to sell electric energy with substantially fixed pricing for terms expiring in year and year respectively to corp y taxpayer provides the electricity from generators and station although taxpayer may provide the electricity from any source the terms of agreements e1 e2 provide that taxpayer will supply a maximum of f and g kilowatts of energy for each respective agreement and would supply additional energy at a higher rate if needed as a result of agreements e1 e2 corp x was relieved of similar obligations to provide this electric energy also on date taxpayer and customer entered into agreement agreement provided customer with contractual assurances of taxpayer’s performance under agreements e1 e2 including that taxpayer serve the retail load of customer historically corp x and corp y used approximately e of the actual total power generated by the generators and station taxpayer represents that it sold the power generated from the generators and station that was not sold to corp x or corp y under the ppa or agreements e1 e2 on the open market under the terms of lease and lease taxpayer is required to pay a portion of the costs of equipment used in connection with the generators and station hereinafter improvements all improvements affixed to the generators became the property of corp x upon being affixed all improvements affixed to station became the property of city upon being affixed taxpayer capitalized the costs of the improvements paid_by it and has been depreciating the costs for federal income purposes plr-127592-07 pursuant to amendments to agreement dated date corp x approved the construction installation and use of scrubber facilities with respect to one of the generators all of the costs in connection with these scrubber facilities were to be borne by taxpayer through the expiration or termination of lease title to the scrubber facilities vested in corp x upon installation and construction taxpayer capitalized the costs and has been depreciating and or amortizing these costs for federal_income_tax purposes taxpayer represents that the ppa and agreements e1 e2 have fixed pricing and minimal opportunities to pass on to corps x and y the costs of operation and production contingencies such as rising fuel costs costs of new pollution_control_equipment mandated by changes in applicable law and unexpected equipment outages and associated costs taxpayer represents that these costs have resulted in taxpayer incurring significant losses with projections that larger losses will be incurred by taxpayer in the future taxpayer represents that it has estimated that operating financial statement losses_incurred by it and affiliate a in year through year were collectively approximately dollar_figureh taxpayer further represents that it has recorded substantial financial statement reserves for losses expected through the remaining term of ppa and agreements e1 e2 thus taxpayer represents that the obligations it undertook under agreement that is its obligations under the ppa agreements e1 e2 and lease sec_1 and are burdensome and uneconomic taxpayer represents that as a result of its incurred and expected losses taxpayer affiliate a and corp x entered into a termination agreement termination agreement dated date the termination agreement contemplates that the following transactions will occur at the closing date of the termination agreement taxpayer will make a termination_payment to corp x in the amount of dollar_figureb termination_payment taxpayer will convey to corp x inventory and personal_property not in excess of dollar_figured and owned intellectual_property the promissory note will be cancelled the ppa and lease sec_1 and will be terminated and taxpayer will be released from its obligations taxpayer will no longer have any interest in the improvements or scrubber facilities corp x will assume taxpayer’s obligation to sell electric power to corp y under agreements e1 e2 upon corp x’s assumption of taxpayer’s obligations corp y will release taxpayer from further obligation under agreements e1 e2 taxpayer will convey to corp x certain so2 and nox allowances plr-127592-07 corp x will purchase certain parcels of real_property from taxpayer for a purchase_price equal to taxpayer’s original cost to purchase the same taxpayer represented that none of the consideration paid_by taxpayer to terminate the ppa and agreements e1 e2 is allocable to the release of affiliate a from affiliate a’s obligations under those agreements contemporaneous with the closing of the transactions contemplated in the termination corp x and corp y will enter into new agreements whereby corp x will sell to corp y electric energy to replace what was sold by taxpayer pursuant to agreements e1 e2 taxpayer is not a party to these subsequent agreements subsequent to entering into the termination agreement on date taxpayer entered into a letter agreement with customer in this letter agreement taxpayer agreed to make a payment to customer of dollar_figurec in exchange for the release of taxpayer from further obligation under agreement in connection with the termination agreement taxpayer entered into or is a party to other agreements that would compensate corp x for expenses that corp x will incur under the termination agreement these agreements are an agreement between corp x and affiliate b under which affiliate b will reimburse corp x for certain due diligence and transaction costs incurred by corp x corp x transaction costs related to the termination agreement this agreement was amended which resulted in taxpayer becoming the party obligated to reimburse the corp x transaction costs an agreement between corp x affiliate b and customer to share certain due diligence and transaction costs creditor costs incurred by certain creditors of corp x the creditor costs are contemplated to arise in connection with the creditors i consenting to the transactions in the termination agreement as relating to the creditors and ii accommodating various changes in corp x’s capital structure and associated financing agreements in order to facilitate the consummation of the transactions contemplated in the termination agreement consenting parties some consenting parties have insisted upon reimbursement by corp x or taxpayer of such creditor costs creditor costs may include legal costs costs to retain financial advisors to consider the termination and internally generated costs and expenses an agreement between corp x affiliate b and customer to share certain consent fees that may become payable to the consenting parties in exchange for their consents and contractual commitments creditor consent fees taxpayer agreed to compensate corp x for the creditor consent fees corp x incurs in connection with the termination agreement plr-127592-07 taxpayer represents that no other contracts or financial instruments were or are contemplated to be created originated entered into renewed or renegotiated by or on behalf of taxpayer in connection with the termination agreement rulings requested the conveyances and transfers of inventory personal_property and owned intellectual_property the so2 and nox allowances and improvements to corp x constitute realization events of taxpayer under sec_1001 of the internal_revenue_code taxpayer will recognize gain_or_loss upon such realization events in an amount equal to the difference between taxpayer’s tax basis in each asset and the amount_realized with respect to that asset taking into account the allocation of consideration pursuant to sec_1060 and the regulations thereunder the consideration paid to or on behalf of corp x to enable taxpayer to terminate the ppa and the agreements e1 e2 constitute ordinary and necessary business_expenses of the taxpayer and are deductible under sec_162 specifically the consideration is a the termination_payment b the fair_market_value of the inventory and personal_property not in excess of dollar_figured and owned intellectual_property conveyed to corp x c the cancellation of a promissory note d the fair_market_value of the so2 and nox allowances conveyed to corp x e the corp x transaction costs creditor costs and creditor consent fees and f the fair_market_value of the improvements the costs incurred by taxpayer in connection with terminating the ppa and agreements e1 e2 such as its legal accounting and other transaction costs which include the payment to customer taxpayer transaction costs creditor costs and creditor consent fees constitute ordinary and necessary business_expenses of the taxpayer and are deductible under sec_162 taxpayer may deduct the consideration paid to or on behalf of corp x in the taxable_year in which the consideration is paid or transferred by the taxpayer to or on behalf of corp x conclusions taxpayer’s conveyances and transfers to corp x of inventory personal_property owned intellectual_property the so2 and nox allowances and improvements will be realization events under sec_1001 taxpayer will recognize gain_or_loss upon the above transfers and conveyances to the extent provided under sec_1001 the amount of gain_or_loss recognized will be equal to the difference between taxpayer’s tax basis in each asset and plr-127592-07 the amount_realized with respect to that asset taking into account the allocation of consideration pursuant to sec_1060 and the regulations thereunder consideration paid_by taxpayer to or on behalf of corp x pursuant to the termination agreement is not required to be capitalized under sec_263 and the regulations thereunder furthermore to the extent the consideration paid_by taxpayer is an expense negotiated at arm’s length of relieving itself of an onerous or burdensome contract the consideration paid_by taxpayer may be treated as an ordinary and necessary business_expense of the taxpayer that is deductible under sec_162 however any part of the consideration that is allocable to the release of affiliate a’s liability under the ppa and agreements e1 e2 will not be allowed to taxpayer as a deduction under sec_162 we do not rule upon or express any opinion on whether any portion of the amount is allocable to the release of affiliate a’s liability to the extent the taxpayer transaction costs creditor costs and creditor consent fees incurred by taxpayer in connection with carrying out the termination agreement represent transaction costs incurred on the taxpayer’s behalf in terminating an onerous or burdensome contract they constitute ordinary and necessary business_expenses of the taxpayer and are deductible under sec_162 any portion of taxpayer transaction costs creditor costs and creditor consent fees that are attributable to the cost of the disposition of assets will result in an adjustment to the amount_realized under sec_1001 rather than a deduction under sec_162 taxpayer will incur a liability for the termination_payment the fair_market_value of inventory and personal_property not in excess of dollar_figured and owned intellectual_property the cancellation of the promissory note the fair_market_value of the so2 and nox allowances the fair_market_value of the improvements and the corp x transaction costs in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability in accordance with sec_1_461-1 and sec_1_461-4 of the income_tax regulations that is in the taxable_year in which the consideration is paid or transferred by the taxpayer to corp x we decline to rule upon the taxable_year in which taxpayer will incur a liability for the corp x creditor costs and creditor consent fees on the basis of lack of sufficient information to determine when the fact of taxpayer’s liability will be established for these costs law analysis ruling_request whether the conveyances and transfers of inventory personal_property owned intellectual_property so2 and nox allowances and improvements to corp x constitute realization events for taxpayer under sec_1001 plr-127592-07 sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received the transfer of in-kind property will result in realization of gain_or_loss to taxpayer under sec_1001 in 370_us_65 reh’g denied 371_us_854 the supreme court held that the transfer of appreciated stock by a former husband to his former wife in an arm’s length transaction was a realization event under sec_1001 the amount_realized by the husband was the fair_market_value of the property received the former wife’s relinquished marital rights which were presumed to be equal in value to the property given in exchange by the husband the appreciated stock the husband’s realized and recognized gain was the difference between his amount_realized and his adjusted_basis in the appreciated stock although the specific result in divorce cases has been changed by enactment of sec_1041 the davis rationale continues to apply to arm’s length transfers of property thus taxpayer will realize gain_or_loss under sec_1001 on its conveyance to corp x of the inventory personal_property owned intellectual_property certain so2 and nox allowances and the improvements ruling_request whether taxpayer will recognize gain_or_loss upon the realization events equal to the difference between taxpayer’s tax basis in each asset and the amount_realized with respect to that asset taking into account the allocation of consideration pursuant to sec_1060 sec_1001 provides that except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1041 was enacted in by the deficit_reduction_act_of_1984 sec_421 publaw_98_369 provides that no gain_or_loss shall be recognized on a transfer of property from an individual to or in trust for the benefit of a spouse or a former spouse but only if the transfer is incident_to_divorce plr-127592-07 sec_1060 provides that in the case of an applicable_asset_acquisition the consideration received for such assets shall be allocated among the acquired assets in the same manner as amounts are allocated to assets under sec_338 sec_1_1060-1 provides that in the case of an applicable_asset_acquisition sellers and purchasers must allocate the consideration under the residual_method as described in sec_1_338-6 and sec_1_338-7 in order to determine respectively the amount_realized from and the basis in each of the transferred assets taxpayer will recognize gain_or_loss upon the realization events above to the extent provided in sec_1001 adjustments to the amounts realized are required for costs that are attributable to the disposition of assets see ruling_request the gain_or_loss will be recognized in an amount equal to the difference between taxpayer’s tax basis in each asset and the amount_realized for that asset applying the consideration and basis allocation rules under sec_1060 and the regulations ruling_request whether the consideration paid to or on behalf of corp x pursuant to the termination agreement constitutes an ordinary and necessary business_expense of taxpayer that is deductible under sec_162 sec_162 provides generally that there is allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1_162-1 provides that deductible business_expenses include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer’s trade_or_business under sec_161 if a cost is a capital_expenditure the capitalization_rules of sec_263 take precedence over the deduction rules of sec_162 418_us_1 therefore a capital_expenditure cannot be deducted under sec_162 regardless of whether the expenditure is ordinary and necessary in carrying_on_a_trade_or_business sec_263 provides generally that no deduction is allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate or any amount expended in restoring property or in making good the exhaustion thereof for which an allowance is or has been made sec_1_263_a_-4 provides rules for applying sec_263 to amounts paid to acquire or create intangibles sec_1_263_a_-4 provides that except as otherwise provided in sec_1_263_a_-4 a taxpayer must capitalize an amount_paid to i acquire an intangible see sec_1_263_a_-4 ii create an intangible described in sec_1_263_a_-4 iii in general the amount_realized under sec_1001 on the sale of property is reduced by the expenses_incurred in selling that property see 397_us_572 224_f2d_547 9th cir fees of attorney and appraiser were not deductible but instead reduced_amount realized sec_1_263_a_-2 commissions paid in connection with the sale of securities are non-deductible capital expenditures reducing amount_realized plr-127592-07 create or enhance a separate and distinct intangible asset within the meaning of sec_1_263_a_-4 iv create or enhance a future benefit identified in the federal_register or the internal_revenue_bulletin as an intangible for which capitalization is required and v facilitate as defined in sec_1_263_a_-4 the acquisition of creation of an intangible the payment made pursuant to the termination agreement does not acquire any intangible as provided in sec_1_263_a_-4 from any other party to the agreement the payment is made only to terminate the relationships established under agreement specifically the ppa agreements e1 e2 and lease sec_1 and similarly there is no intangible identified in published guidance created or enhanced or the acquisition of an intangible facilitated by the payment thus sec_1_263_a_-4 iv and v do not require capitalization of the payment made under the termination agreement sec_1_263_a_-4 provides that amounts paid to another party to terminate or facilitate the termination of an agreement with that party are treated as amounts that do not create a separate and distinct intangible asset taxpayer represents that the payment will be made in order to terminate taxpayer’s obligations under the ppa and agreements e1 e2 therefore the amounts paid pursuant to the terms of the termination agreement do not create a separate and distinct intangible asset as defined in sec_1_263_a_-4 and sec_1_263_a_-4 does not require capitalization however sec_1_263_a_-4 provides a cross-reference to sec_1 a - d and which have rules that specifically require capitalization of amounts paid to create or terminate certain agreements sec_1_263_a_-4 provides a general_rule that a taxpayer must capitalize amounts paid to create an intangible described in sec_1_263_a_-4 see also sec_1 a - b ii sec_1_263_a_-4 provides that a taxpayer must capitalize amounts paid to another party to create originate enter into renew or renegotiate with that party any of the financial interests enumerated in sec_1_263_a_-4 sec_1_263_a_-4 provides rules for capitalization of a payment made by a taxpayer to another party to create originate enter into renew or renegotiate with that party certain enumerated agreements or covenants sec_1_263_a_-4 provides that a taxpayer is treated as renegotiating an agreement if the terms of the agreement are modified sec_1_263_a_-4 also provides that a taxpayer is treated as renegotiating an agreement if the taxpayer enters into a new agreement with the same party or substantially the same parties to a terminated agreement the taxpayer could not cancel the terminated agreement without the consent of the other party or parties and the other party or parties would not have consented to the cancellation unless the taxpayer entered into the new agreement see also sec_1 a - d iii which provides substantially the same rules with respect to financial interests as defined therein the regulations pertaining to amounts paid to obtain or modify contract rights are the exclusive capitalization provisions for created contracts meaning plr-127592-07 that amounts paid to enter into an agreement not identified in these rules are not required to be capitalized under the general principle of capitalization see notice of proposed rulemaking 2003_1_cb_373 explanation of provision iv e fed reg big_number date accordingly taxpayer need not capitalize under either sec_1 d or the amounts paid under the termination agreement because taxpayer did not create originate enter into renew or renegotiate financial interests or other agreements in connection with the termination agreement under sec_1_263_a_-4 and iii there was no renegotiation of any of the terminated agreements taxpayer did not renegotiate any financial interest or agreement because the ppa agreements e1 e2 and the leases were terminated not modified taxpayer represents that no new agreements are being entered into or financial interests created between taxpayer and any of the same parties to the terminated agreements moreover taxpayer represents that no new financial interest or other agreement between taxpayer and a party to any of the agreements is contemplated to be entered into after the termination agreement takes effect the amount of the payment allocable to corp x’s assumption of taxpayer’s obligations under agreements e1 e2 is not paid_by taxpayer to corp y the other party to agreements e1 e2 furthermore it does not appear that corp x’s assumption of taxpayer’s obligations and corp y’s simultaneous release of taxpayer from the obligations constitute a renegotiation or modification of agreements e1 e2 so much as in substance a termination with respect to taxpayer’s obligations thereunder although corp x did enter into subsequent agreements with corp y to provide electric energy taxpayer was not a party to the subsequent agreements sec_1_263_a_-4 provides in relevant part that a taxpayer must capitalize amounts paid to another party to terminate i a lease of real or tangible_personal_property between the taxpayer as lessor and the other party as lessee or ii an agreement that grants that party the exclusive right to acquire or use the taxpayer’s property or services or to conduct the taxpayer’s business sec_1 a - d i a and b with respect to the requirement that an amount_paid to a party to terminate an agreement that grants that party the exclusive right to acquire or use the taxpayer’s property or services capitalization would be required for example for a payment made by a taxpayer to terminate a contract that grants another person the exclusive right to conduct business in a defined geographic area see notice of proposed rulemaking 2003_1_cb_373 explanation of provision iv f fed reg big_number date see also 63_tc_414 sec_1_263_a_-4 ex any amount of the consideration paid under the termination agreement that is allocable to the termination of these agreements is not within the purview of sec_1 a - plr-127592-07 d i a because neither agreement involved a lease of property between taxpayer as lessor and another party as lessee under the terms of lease taxpayer as the lessee leased tangible_property the generators from corp x under the terms of lease taxpayer assumed corp x’s right to operate station and was the lessee with the right to operate station furthermore the ppa and agreements e1 e2 are not agreements within the purview of sec_1_263_a_-4 because the ppa and agreements e1 e2 do not grant to corp x or corp y an exclusive right to acquire or use taxpayer’s property or services or to conduct taxpayer’s business under the ppa taxpayer is only required to provide minimum and maximum quantities of power to corp x similar provisions are in agreements e1 e2 with regard to taxpayer’s obligation to sell power to corp y under the terms of the ppa and agreements e1 e2 taxpayer is not prevented from selling power on the open market corp x and corp y used approximately e of the actual total power generated by the generators and station taxpayer was able and in fact sold the remaining power through agreements with other customers while sec_4 b could be interpreted as an exclusivity provision providing that taxpayer had to supply corp x with all the power corp x required to service three specified customers with which corp x had contracts corp x’s contracts with those customers have expired and have not been renewed in addition sec_4 b of the ppa provides that corp x could not renew those contracts without the consent of taxpayer further neither corp x nor corp y have an exclusive right to use taxpayer’s property because the ppa and agreements e1 e2 do not obligate taxpayer to deliver power generated from a specific facility nor do the agreements give corp x or corp y an exclusive right to the use of taxpayer’s property taxpayer’s leasehold interest in the generators and station because as noted above taxpayer has power sale agreements with other customers to sell power generated by generators and station lastly there is no indication that either the ppa or agreements e1 e2 provide corp x and corp y with an exclusive right to conduct taxpayer’s business of generating and selling electric power therefore sec_1 b ii does not require capitalization of the payment made under the termination agreement because the amount does not create an intangible described in sec_1_263_a_-4 thus the amounts paid_by taxpayer to terminate its obligations under the agreement are not required to be capitalized under sec_263 and sec_1_263_a_-4 based on the representations made by taxpayer the amounts paid under the termination agreement by taxpayer to or on behalf of corp x constitute ordinary and necessary business_expenses of the taxpayer and are deductible under sec_162 see 237_f2d_901 7th cir 137_f2d_745 3rd cir payments made to free oneself from a plr-127592-07 burdensome contract are ordinary and necessary expenses and deductible montana power co v u s ct_cl revrul_77_204 1977_1_cb_40 and cases cited therein corporation may deduct under sec_162 costs connected with liquidation but not costs connected with sale of assets taxpayer represents that the ppa and agreements e1 e2 have become burdensome and that due to the substantially fixed pricing in the ppa and agreements e1 e2 and the rising fuel costs costs of new pollution_control_equipment and unexpected equipment outages and associated purchased power costs taxpayer and affiliate a have incurred significant losses with projections of larger losses for the future in determining the amount of the deduction permitted under sec_162 it is appropriate for taxpayer to take into account both the amount of the cash paid and the fair_market_value of the property conveyed or transferred in general taxpayers have been permitted to deduct the fair_market_value of property in payment of a business_expense if the payment of cash would have otherwise given rise to a deduction under sec_162 see 135_f2d_310 2nd cir see also montana power co v u s besides the cash paid and property transferred to corp x under the termination agreement taxpayer requests a ruling that its reimbursement of corp x’s transaction costs creditor costs and creditor consent costs and the cancellation of the promissory note are deductible under sec_162 taxpayer’s reimbursement of corp x’s transaction costs and payment of the creditor costs and creditor consent costs on corp x’s behalf may be treated as consideration paid to or on behalf of corp x provided the reimbursement is bargained for in an arm’s length negotiation ie the reimbursement is the price that taxpayer has agreed to pay and corp x has agreed to accept in order to terminate taxpayer’s obligations under the contracts entered into pursuant to agreement generally deductions attributable to expenditures are allowable to the taxpayer who bears the economic burden of the expenditure and who receives the benefits of the expenditures see eg 319_us_590 48_tc_679 the reimbursements to corp x for its transaction costs and the payment of corp x’s creditor costs and creditor consent fees have been represented by taxpayer to be bargained for consideration taxpayer must pay in order to induce corp x to release it from its obligations under the ppa and to assume taxpayer’s obligations under agreements e1 e2 with regard to the promissory note under its terms corp x is indebted to taxpayer for dollar_figurea taxpayer represents that although corp x has paid taxpayer a substantial amount of principal and interest on the promissory note corp x still owes a significant amount of principal taxpayer further represents that taxpayer will treat its cancellation of the promissory note as additional consideration paid_by it to corp x and that taxpayer will not claim a bad_debt deduction under sec_166 plr-127592-07 based on taxpayer’s representations we conclude that taxpayer’s cancellation of corp x’s promissory note will constitute additional consideration deemed paid to corp x that will be deductible by taxpayer under sec_162 taxpayer can not claim a bad_debt deduction under sec_166 because corp x’s deemed payment to taxpayer will have satisfied in full corp x’s obligation to taxpayer on the promissory note taxpayer will however be required to include in income under sec_61 any accrued interest due on corp x’s promissory note before the termination agreement goes into effect because affiliate a was not released from liability when taxpayer was assigned the ppa and agreements e1 e2 any of taxpayer’s payment that is allocable to terminating affiliate a’s liability will be disallowed as a deduction under sec_162 to taxpayer see 319_us_436 interstate transit lines v commissioner we do not express any opinion on whether any of taxpayer’s payment is allocable to terminating affiliate a’s liability under the ppa or agreements e1 and e2 ruling_request whether the costs incurred by taxpayer under the termination agreement constitute ordinary and necessary business_expenses of taxpayer and are deductible under sec_162 taxpayer has incurred and will incur costs in connection with the termination agreement these costs include legal accounting and other transaction costs taxpayer transaction costs creditor costs taxpayer creditor costs and creditor consent fees taxpayer creditor consent fees these expenses are of the same type as those the taxpayer will pay on behalf of or reimburse to corp x sec_1_263_a_-4 provides in relevant part that except as otherwise provided in the section a taxpayer must capitalize an amount_paid to facilitate within in general a debtor will realize gross_income under sec_61 on the cancellation of indebtedness and the creditor may claim a bad_debt deduction under sec_166 however sec_61 and sec_166 do not apply if as in the present situation a cancellation of indebtedness is simply the medium for payment of some other form of income when the termination agreement goes into effect corp x will be deemed to have paid taxpayer the remaining principal balance on the promissory note and in turn taxpayer will be deemed to have paid over the same amount to corp x as additional consideration thus the cancellation will be a medium for the payment of additional consideration by taxpayer to corp x see generally 499_us_573 revrul_84_176 1984_2_cb_34 revrul_83_60 1983_1_cb_39 bittker lokken federal taxation of income estates and gifts vol para warren gorham and lamont 3d ed plr-127592-07 the meaning of paragraph e of the section an acquisition or creation of an intangible described in paragraph b i ii iii or iv sec_1_263_a_-4 provides that in general an amount is paid to facilitate the acquisition or creation of an intangible the transaction if the amount is paid in the process of investigating or otherwise pursuing the transaction sec_1_263_a_-4 defines the term transaction as all of the factual elements comprising an acquisition or creation of an intangible and includes a series of steps carried out as part of a single_plan sec_1_263_a_-4 provides that in the case of an amount_paid to facilitate the creation of an intangible described in sec_1_263_a_-4 the provisions of sec_1 a - e apply regardless of whether a payment described in paragraph d was made as analyzed in ruling_request no payment described in sec_1_263_a_-4 was made sec_1_263_a_-5 provides that a taxpayer must capitalize an amount_paid to facilitate an acquisition of assets that constitute a trade_or_business whether the taxpayer is the acquirer in or target of the acquisition sec_1_263_a_-5 provides that in the case of an acquisition merger or consolidation that is not described in sec_368 and that is treated as an acquisition of the assets of the target for federal_income_tax purposes an amount required to be capitalized by the target under this section is treated as a reduction of the target’s amount_realized on the disposition of its assets the transaction costs creditor costs and creditor consent fees incurred by taxpayer are not amounts paid to facilitate an acquisition or creation of an intangible as described under sec_1_263_a_-4 as in the prior discussion concerning ruling_request paragraphs sec_1_263_a_-4 b i and iv are not applicable to the instant case no intangible is acquired and no future benefit created or enhanced further the payment of the transaction costs incurred and paid_by taxpayer did not create a separate and distinct intangible asset sec_1_263_a_-4 also as in the discussion in ruling_request the taxpayer’s termination of its obligations entered into pursuant to agreement does not fall within the definition of a created or renegotiated intangible under sec_1_263_a_-4 the taxpayer transaction costs taxpayer creditor costs and taxpayer creditor consent fees incurred by taxpayer facilitate the termination the various agreements entered into under agreement that is the ppa agreements e1 e2 and lease sec_1 and accordingly the taxpayer transaction costs taxpayer creditor costs and taxpayer creditor consent fees incurred by taxpayer are not required to be capitalized under sec_1_263_a_-4 however to the extent the taxpayer transaction costs creditor costs and creditor consent fees are allocable to transfer of the assets these amounts must be capitalized pursuant to sec_1_263_a_-5 and may not be allowed as a deduction under sec_162 see 503_us_79 397_us_572 385_f2d_244 7th cir revrul_77_204 rather any cost incurred that is attributable to the disposition plr-127592-07 of an asset is taken into account as an adjustment to the amount_realized under sec_1001 with respect to the asset in addition based on taxpayer’s representations that the costs are being incurred in the course or relieving itself from onerous or burdensome contracts that is the ppa and agreements e1 e2 the transaction costs creditor costs and creditor consent fees incurred by taxpayer appear necessary to terminate taxpayer’s obligations under agreement thus based on taxpayer’s representations these costs are more in the nature of deductible costs than capital expenditures under sec_263 amounts paid to terminate burdensome contracts or to reduce or eliminate future costs without more are generally considered ordinary and necessary business_expenses under sec_162 see capitol indemnity insurance co 101_tc_581 revrul_95_32 1995_1_cb_8 further the transaction costs creditor costs and creditor consent fees are more in the nature of deductible costs under sec_162 because these costs arose directly from the termination of taxpayer’s obligations under the various agreements ppa agreements e1 e2 lease sec_1 and the nature of a payment is determined under the origin of the claim doctrine established in u s v gilmore 372_us_39 see also woodward v commissioner this doctrine provides that the origin and character of a claim determine the deductibility of the related expense see wells fargo v commissioner 224_f2d_874 8th cir extending origin of the claim doctrine to distinguish capital expenses from ordinary business_expenses the underlying origin of the transaction costs creditor costs and creditor consent fees is the termination of the various agreements which as discussed above is deductible in nature as a result to the extent they represent costs incurred in relieving itself of burdensome or onerous contracts and are not attributable to the transfer of the assets the transaction costs creditor costs and creditor consent fees incurred by taxpayer in connection with terminating the agreements entered into under agreement constitute ordinary and necessary business_expenses of the taxpayer and are deductible under sec_162 in the taxable_year incurred under sec_461 and the regulations thereunder ruling_request whether taxpayer may deduct the consideration paid to or on behalf of corp x in the taxable_year in which the consideration is paid or transferred by the taxpayer to or on behalf of corp x sec_461 provides generally that the amount of any deduction shall be taken for the taxable_year which is the proper year under the method_of_accounting used in computing taxable_income sec_1_461-1 provides generally that under the accrual_method of accounting a liability as defined in sec_1_446-1 c -1 ii b is incurred and generally taken plr-127592-07 into account for federal_income_tax purposes in the taxable_year in which all events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability all the events have occurred that establish the fact of the liability when the event fixing the liability whether that be the required performance or other event occurs or payment therefore is due whichever happens earliest revrul_80_230 1980_2_cb_169 revrul_79_410 1979_2_cb_213 amplified by revrul_2003_90 2003_2_cb_353 with regard to services the event fixing the liability generally is the performance of services unless payment is due prior to the services being performed the term liability is not limited to items for which a legal_obligation to pay exists at the time of payment thus for example amounts prepaid for goods or services and amounts paid without a legal_obligation to do so may not be taken into account by an accrual basis taxpayer any earlier than the taxable_year in which those amounts are incurred sec_1_446-1 sec_461 and sec_1_461-4 provide that for purposes of determining whether an accrual basis taxpayer can treat the amount of any liability as incurred the all_events_test is not treated as met any earlier than the taxable_year in which economic_performance occurs with respect to the liability sec_1_461-4 provides that in the case of liabilities described in paragraphs g through economic_performance occurs when and to the extent that payment is made to the person to which the liability is owed the liabilities described in g through are not applicable in the instant case sec_1 g provides that in the case of a taxpayer’s liability for which economic_performance rules are not provided elsewhere in this section or in any other internal revenue regulation revenue_ruling or revenue_procedure economic_performance occurs as the taxpayer makes payments in satisfaction of the liability to the person to which the liability is owed sec_1_461-4 provides that the term payment has the same meaning as is used when determining whether a taxpayer using the cash_receipts_and_disbursements_method of accounting has made a payment for example payment includes the furnishing of cash or cash equivalents and the netting of offsetting accounts sec_1_461-4 provides that payment to a particular person is accomplished if sec_1_461-4 is satisfied and a cash_basis taxpayer in the position of that person would be treated as having actually or constructively received the amount of the payment as gross_income under the principles of sec_451 on the closing date of the termination agreement all events have occurred that establish the fact of the liability and taxpayer can determine the amount of the liability with reasonable accuracy with regard to a the termination_payment b the fair plr-127592-07 market_value of the inventory personal_property and owned intellectual_property conveyed to corp x c the cancellation of the promissory note d the so2 and nox allowances conveyed to corp x and e the improvements because the amounts are due to corp x at that time further all events have occurred that establish the fact of the liability and taxpayer can determine the amount of the liability with reasonable accuracy with regard to taxpayer’s reimbursement of corp x transaction costs because these costs will have been incurred by the closing date of the termination agreement pursuant to sec_1_461-4 and economic_performance will occur when taxpayer pays cash or cash equivalents to corp x with regard to a the termination_payment b the inventory personal_property and owned intellectual_property c the cancellation of the promissory note d the so2 and nox allowances e the improvements and f the corp x transaction costs taxpayer’s liability to pay for the termination of the ppa and agreements e1 e2 constitutes a liability for which economic_performance rules are not provided elsewhere in sec_1_461-4 or in any other internal revenue regulations revenue_ruling or revenue_procedure under sec_1 g economic_performance occurs as taxpayer makes payment in satisfaction of the liability to the person to whom the liability is owed under sec_1_461-4 payment is made when taxpayer provides the cash and other consideration to corp x and a cash_basis taxpayer in the position of corp x or such appropriate party would be treated under sec_451 as having actually or constructively received the amount of the payment as gross_income as a result to the extent the requirements of sec_162 are met taxpayer will incur a liability for the termination_payment the fair_market_value of inventory and personal_property not in excess of dollar_figured and owned intellectual_property the cancellation of the promissory note the fair_market_value of the so2 and nox allowances the fair_market_value of the improvements and the corp x transaction costs in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred by payment of cash or cash equivalents by taxpayer to corp x however the fact of the liability may not be established and the amount of the liability may not be determinable with reasonable accuracy on the closing date of the termination agreement with regard to taxpayer’s liability to reimburse or pay directly the corp x creditor costs and creditor consent fees it is fundamental to the all_events_test that although expenses may be deductible before they have become due and payable liability must first be firmly established u s v general dynamics corp 481_us_239 a taxpayer may not deduct a liability that is contingent nor may a taxpayer deduct an estimate of an anticipated expense no matter how statistically certain if it is based on events that have not occurred by the close of the taxable_year 291_us_193 the terms of a contract are relevant in plr-127592-07 determining the events that establish the fact of the taxpayer’s liability decision inc v commissioner 46_tc_58 acq 1967_2_cb_2 see also revrul_2007_3 2007_4_irb_350 each of the three prongs of the all_events_test fact of liability amount determinable with reasonable accuracy and economic_performance must be met before the liability is incurred we are unable to determine when the fact of taxpayer’s liability to reimburse or pay directly the corp x creditor costs and creditor consent fees will be established because the termination agreement only provides that such costs may be required to be reimbursed by taxpayer until the event occurs that establishes taxpayer’s liability for these costs taxpayer’s liability is contingent and may not be taken into account this is the case even if taxpayer prepays the costs except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed as to whether any investment adjustments must be made under sec_1_1502-32 to the basis of the stock of any member of the parent consolidated_group as a result of the transactions described in this ruling letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-127592-07 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely patricia m zweibel senior counsel branch income_tax accounting cc
